Citation Nr: 1540777	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-24 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bruxism-induced temporomandibular joint dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to October 1990, and from August 1992 to October 2010.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Paperless Delivery of Veterans Benefits Unit in Salt Lake City, Utah.  The VA Regional Office (RO) in Houston, Texas, currently is the Agency of Original Jurisdiction. 

In July 2015, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of that hearing is of record.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

In July 2015, the Veteran filed claims for dental treatment and for service connection for sleep apnea.  These claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Veteran contends that his service-connected bruxism-induced temporomandibular joint dysfunction is more severe than the present rating represents.  The Veteran's most recent VA examination of the disability was in March 2014, at which time, according to the report, he denied experiencing any history of limitations or loss of jaw movement, but awakens with slight bilateral facial pain, which resolves by mid-morning.  He reportedly denied any difficulty chewing, inability to open his mouth wide or locking episodes of his jaws.  At his July 2015 Board hearing, however, the Veteran reported daily grinding of his teeth, pain, and difficulty with his appliance at night causing a greater impact on his jaw.  As for the feeling in his jaw, the Veteran described a dead feeling, with tightness that he has to work through, and constant pressure which impacts his jaw muscles.  The Veteran reported pain lasting from morning to evening.  The Veteran actually contends this is of such a severity that it impacts his sleep.  The Veteran has since filed a claim for service connection for a sleep disorder.  Thus, at the time of the most recent VA examination, minor pain was reported in the morning only.  The Veteran's 2015 hearing testimony, however, suggests that the condition has worsened in severity since the most recent examination.  The Board, therefore, finds that a remand to afford the Veteran a current VA examination is in order.

At the hearing, the Veteran also reported having treatment records of a private dentist that he wished to be considered in relation to this claim.  To date, these records have not been received by the Board.  The originating agency should also undertake appropriate development to obtain any pertinent, ongoing VA and private treatment records related to the Veteran's service-connected bruxism-induced temporomandibular joint dysfunction.  38 C.F.R. § 3.159(c) (1) and (2) (2015).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding private and VA treatment records pertinent to the issue on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected bruxism-induced temporomandibular joint dysfunction.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be accomplished.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue of entitlement to an initial compensable rating for bruxism-induced temporomandibular joint dysfunction.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







